Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in US20180033856 as evidenced by Mulder in their publication “Lattice matched epitaxial shell growth on InZnP quantum dots”.

Regarding Claim 1 and 11:  Kwon teaches quantum dots including, a core, shells disposed on the core, and dopants (See Abstract).  The core may be of a first semiconductor nanocrystal material such as InZnP.   The shells may be of a group II-VI composition such as ZnSeTe and is disposed on said core (See Paragraph 73 and 78).  The dopant may be Aluminium (See Paragraph 96). As this is the case, Kwon teaches a material that may comprise Zn, Se, Te and Al.  The material does not require the addition of Cadmium.  Kwon teaches that Al may be included in an amount less than or equal to 0.15 moles on the basis of one mole of Zn.  Kwon teaches that the shell may comprise ZnSe and ZnTe in any combination.  As this is the case, the amount of Tellurium may always be less than the amount of Zinc in such a combination.  Since Al/Zn>0.15, the ratio of Al/Te may have an endpoint greater than 0.15, representing an overlapping range of compositions with those claimed.    Thus, Kwon teaches a quantum dot having an overlapping range of compositions with the prior art.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Regarding Claim 2 and 16-17:  Kwon is silent in terms of the absorption spectrum of InZnP quantum dots and the peak and valley intensity in such a spectrum; however, Mulder clearly shows that all InZnP contain the claimed feature in the absorption spectrum of having a first absorption peak wavelength and an absorption valley, wherein the difference between the peak and valley is greater than 1% of the absorption peak.  Mulder shows that such a valley and peak occur in the range between 410 and 500 nm (See Figures 20-24).    Those of ordinary skill in the art would expect that such a feature would necessarily follow from the composition taught by Kwon based on the data of Mulder.  

Regarding Claim 3:  The quantum dot may have a quantum yield (efficiency) of greater than 72% (See Paragraph 24).

Regarding Claim 4 and 12:  Kwon teaches the use of ZnSe, ZnTe and ZnSeTe (Zn(Se,Te)), wherein each of these materials may be used alone or in any combination (See Paragraph 78).  Those of ordinary skill in the art would have found it obvious to provide Zinc Selenide and Zinc Telluride in any combination based on the teachings of Kwon.  

Regarding Claim 8 and 15:  Kwon teaches that the peak wavelength range may be between 600-700 nm (See Paragraph 105), the fwhm may be 45 nm or less (See 104), and a quantum efficiency greater than 70% (See Paragraph 104).

Regarding Claim 9:  Kwon teaches that Al may be included in an amount less than or equal to 0.15 moles on the basis of one mole of Zn.  Kwon teaches that the shell may comprise ZnSe and ZnTe in any combination.  As this is the case, the amount of Tellurium may always be less than the amount of Zinc in such a combination.  Since Al/Zn>0.15, the ratio of Al/Te may have an endpoint greater than 0.15, representing an overlapping range of compositions with those claimed.  

Regarding Claim 10:  Kwon teaches the use of various ligands that can individually include amine, carboxylic, thiol, phosphine, or phosphine oxide amongst others.  The teachings of Kwon do not necessitate the use of ligands comprising both a thiol with an amino or carboxylic group (See Paragraphs 108-109).

Regarding Claim 13:  Kwon does not teach the inclusion of Mn, Cu or combinations thereof.
 
Regarding Claim 18:  Kwon teaches that the quantum dots may be dispersed in a polymer matrix (See Paragraph 135).

Regarding Claim 19:  Kwon teaches that the polymer may be a binder polymer comprising acrylic acid, carboxylic acid groups (See Paragraph 136).  
	
Regarding Claim 20:  Kwon teaches that a display device (LCD) may be crated by providing the quantum dot polymer composite sheet (light emitting element) with a light source such as a blue LED light source in a manner that the LED light source is incident upon the quantum dots (See Paragraph 139-140 and Figure 2).

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamuye in US20200291296.

Regarding Claim 1 and 11:  Mamuye teaches a core shell quantum dot comprising a ZnTe core and a shell chosen from the group comprising ZnSe (See Paragraph 6 and 11).  The core may further comprise an alloy or dopant of selenium or aluminium.  Such a dopant may be present in an amount from 0.1 to 50 wt% relative to the whole of the core (See Paragraph 158-159).  Thus, Mamuye teaches a core-shell quantum dot comprising a core of a first semiconductor nanocrystal material and a shell disposed on the core,  wherein the quantum dot needn’t contain cadmium and comprises an overlapping range of compositions that may comprise at least zinc, tellurium, selenium, and aluminium.  The aluminum may be present in an amount from 0.1 to 50 wt% relative to ZnTe, which overlaps the molar ratios set forth when the elements are converted to the claimed form.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Regarding Claim 2 and 16-17:  Mamuye shows the UV-vis absorption spectra of the materials in Figure 1, showing an absorption peak and valley for the core material.  The absorption characteristics of the shelled structure would be the same or similar in structure to that of the core, which is the optically active component of the structure.  Mamuye shows that the difference between the peak and valley relative to the peak height is greater than 1%, meeting the claim limitation.  Both the peak and valley are within the claimed range, wherein the valleys are at 411 and 414 nm in the Figure (See Figure 1).

Regarding Claim 3:  The core shell structure may have a quantum yield (efficiency) between 20 and 99% (See Paragraph 239).

Regarding Claim 4, 7 and 12:  Mamuye teaches that the ZnTe core may further comprise an alloy or dopant of selenium.  Such a dopant may be present in an amount from 0.1 to 50 wt% relative to the whole of the core (See Paragraph 158-159).  Alloys of ZnTe and selenium would necessarily be of formula ZnTexSe1-x.  The weight ratio of Mamuye would at least overlap the range of x values set forth in claim 7.  Thus, Mamuye teaches that the ratio of Selenium and Tellurium may overlap with those ratios claimed.

Regarding Claim 5:  Mamuye teaches that the ZnTe core may further comprise an alloy or dopant of selenium (See Paragraph 158-159).  The structure may further comprise a ZnSe or ZnS shell (See Paragraph 238).

Regarding Claim 6:  Mamuye does not require the presence of manganese or copper.  

Regarding Claim 8 and 15:  Mamuye teaches that the quantum yield (efficiency) is between 20 and 99% (See Paragraph 239), the fwhm may be between 20 and 40 nm (See Paragraph 241), and the peak emission wavelength is between 510 and 530 nm (See Paragraph 240).

Regarding Claim 9:  Mamuye teaches a core shell quantum dot comprising a ZnTe core (See Paragraph 6 and 11).  The core may further comprise an alloy or dopant of aluminium.  Such a dopant may be present in an amount from 0.1 to 50 wt% relative to the whole of the core (See Paragraph 158-159).  Thus, the aluminum in the material of Mamuye may be of an overlapping molar ratio as that which is claimed.

Regarding Claim 10:  Mamuye teaches that ligands from the synthesis may be present on the surface of the quantum dots (See Paragraph 176-177).  Ligands may include various fatty acids, TOP, various phosphines, and amines.  Mamuye does not require a thiol in combination with a second ligand.

Regarding Claim 13-14:   Mamuye does not require the addition of manganese, copper or Group III-V compounds.

Regarding Claim 18-19:  Mamuye teaches that the quantum dot may be mixed (dispersed) in a polymeric material.  The polymer may be a cross-linked resin (See Paragraph 245-247 and 259).

Regarding Claim 20:  Mamuye teaches that the polymer/quantum dot composites may be used in display devices (See Paragraph 286).  Such a device may include a light source configured to provide the light emitting composite with incident light, such as a backlight (See Paragraph 304-307).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734